Citation Nr: 0509873	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-18 466	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for waiver of recovery of nonservice-
connected disability pension benefit overpayment, in the 
amount of $1,655, was timely.

2.  Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment, in the amount of 
$10,838.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decisions of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In correspondence dated in 
February 2002 the veteran withdrew his request for a personal 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  On June 28, 2001, VA notified the veteran of an 
overpayment and informed him of his right to request a 
waiver.

3.  In August 2002, the Committee denied waiver of 
overpayment, in the amount of $1,655, because a request for 
waiver had not been submitted within the 180 day time limit.

4.  No correspondence which may be construed as a timely 
request for waiver of overpayment was received by VA; there 
is no evidence of a delay in the veteran's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing due to VA or postal authority error or 
due to other circumstances beyond his control.

5.  The current evidentiary record does not demonstrate that 
the veteran intentionally misled VA to obtain an unfair 
advantage in the creation of a pension benefit overpayment 
based upon countable income received in 2001.


CONCLUSIONS OF LAW

1.  A request for waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the amount of 
$1,655 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2004).

2.  The record does not establish that the veteran exhibited 
bad faith in the creation of the overpayment of pension 
benefits, in the amount of $10,838; therefore, waiver of this 
indebtedness is not precluded.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This action 
significantly affected VA duties to notify and assist.  The 
United States Court of Appeals for Veterans Claims (Court), 
however, has held that the VCAA notification procedures do 
not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  It is significant to note that chapter 53 
of title 38, U.S. Code (which governs waiver requests) 
contains its own decision notice provisions.  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained; the veteran is not prejudiced by 
the determination below.  


Timeliness of Waiver Request

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2004).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2004).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.

In this case, the record reflects that in correspondence 
dated in January 2001 the veteran notified VA that he had 
married in June 2000.  In an improved pension eligibility 
verification report (EVR) he noted his spouse received gross 
monthly income in the amount of $150.  In correspondence 
dated June 27, 2001, the RO notified the veteran that an 
adjustment to his benefit payments would create an 
overpayment.  VA records show the veteran was notified of an 
overpayment at his address of record and informed him of his 
right to request a waiver on June 28, 2001.  In 
correspondence dated May 28, 2002, the veteran requested 
waiver of overpayment.  In correspondence received in 
September 2002 he indicated he had first submitted a request 
for waiver in April 2002.

Based upon the evidence of record, the Board finds that no 
request for waiver was submitted within the 180 day time 
limit after the June 28, 2001, notice of overpayment.  The 
Board further finds that there is no evidence of a delay in 
the veteran's receipt of the notification of indebtedness 
beyond the time customarily required for mailing due to VA or 
postal authority error or due to other circumstances beyond 
his control.  Therefore, a timely request for waiver not 
having been submitted, the veteran's appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim that a 
timely request for waiver was submitted.


Waiver of Overpayment Request

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.965(b) (2004).  

Bad faith is defined, generally, as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, such as conduct, while not undertaken with actual 
fraudulent intent, is undertaken with an intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
which results in a loss to the government.  38 C.F.R. 
§ 1.965(b).

The Court has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255 (1996). 

In this case, VA records show entitlement to nonservice-
connected disability benefits was established in an April 
1997 rating decision.  Records show the veteran was notified 
by correspondence issued on April 17, 1997, 
September 8, 2000, and September 25, 2000, that his 
disability pension award was based upon countable annual 
income and that his pension was directly related to his 
family's income.  He was advised to promptly notify VA of any 
changes in income to avoid the creation of an overpayment.

In July 2000, the veteran notified VA that he had married on 
June 26, 2000.  In a July 2000 EVR he reported that he had 
not worked within the past 12 months and that he and his 
spouse received no monthly income.  In a January 2001 EVR he 
indicated that he or his spouse had received wages in 2000 
and indicated his spouse had monthly income of $150.  He 
stated that his spouse had received wages from January to 
December 2000 in the amount of $705 and, in essence, that 
anticipated wages from January to December 2001 were $305.  
In an April 2002 EVR the veteran reported that during the 
period from January to December 2001 his spouse had income of 
$11,867.21 and that her expected income from January to 
December 2002 was $12,000.  

In a May 2002 financial status report the veteran noted his 
spouse had been employed as a medical records clerk with the 
North Florida Regional Medical Center.  In correspondence 
dated in June 2002 the RO notified the veteran of a 
retroactive adjustment to his pension benefit payments from 
December 1, 2001, based upon his spouse's receipt of 
countable income in the amount of $12,000.

Based upon the evidence of record, it is not shown that at 
the time the veteran signed the January 2001 EVR he knew the 
provided information as to anticipated income was erroneous.  
The overpayment in the amount of $10,838 appears to have been 
created based upon the receipt of the veteran's countable 
family income of $12,000 in 2001, but records show that he 
reported receipt of income in approximately that amount for 
2001 in his April 2002 EVR.  While the veteran may have been 
negligent in not promptly notifying VA of an increase in 
income above that reported in January 2001, his actions are 
not shown to have been undertaken with the intent to seek an 
unfair advantage.  The mere negligent failure to fulfill a 
duty or contractual obligation is not bad faith.  See 
Richards, 9 Vet. App. 255.  Therefore, the Board finds waiver 
of recovery of the indebtedness in question is not barred by 
statute.  




ORDER

A request for waiver of recovery of nonservice-connected 
disability pension benefit overpayment, in the amount of 
$1,655 was not timely; the appeal is denied.

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment, in the amount of 
$10,838, is not barred by statute; to this extent the appeal 
is granted.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
overpayment of disability pension benefits, the case must be 
remanded to the Committee for additional development and 
adjudication.  The issue remains as to whether recovery of 
the overpayment should be waived under the standard of equity 
and good conscience.  See 38 C.F.R. § 1.965(a).  

Since the statement of the case indicates that this issue was 
not adjudicated by the RO, the Board may not now address the 
question of whether recovery of the overpayment would be 
against equity and good conscience; to do so would result in 
prejudice to the veteran, as he has not had adequate notice 
and opportunity to be heard with regard to the standards 
applicable to equity and good conscience.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In order to properly consider the elements of the standard of 
equity and good conscience, the veteran should be provided an 
opportunity to submit evidence and argument in that regard to 
include the submission of a complete and current financial 
status report.



Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be furnished a 
Financial Status Report (VA Form 4-5655), 
and be afforded the opportunity to 
provide current income and expense data.

2.  Thereafter, the Committee should re-
adjudicate the issue of entitlement to 
waiver of recovery of nonservice-
connected disability pension benefit 
overpayment, in the amount of $10,838, 
with full consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a).  A formal, written, record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


